Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (JP 2009-045584).  
Regarding claim 1, Mori teaches an exhaust gas purifying catalyst (title), wherein the main body of the filter is made of a porous material such as cordierite (par. 45).  Mori teaches the use of a complex oxide which has an oxygen releasing ability (par. 34).  Mori further teaches that the composite oxide includes at least 2 elements, preferred elements including W and Mn (par. 35).  The manganese and tungsten oxides, when present, are considered to be fixedly attached to the cordierite substrate.  The overlapping teachings constitute prima facie obviousness.  
Regarding the specific amounts of instant claims 3 and 4, the relative amounts of manganese and tungsten oxide are expected to encompass the claimed ranges insomuch as their lower limit is zero due to the fact that each element is optionally required.  

Allowable Subject Matter
Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mori et al (JP 2009-045584) is considered to represent the closest related prior art to instant claim 1, as shown above.  Use of tungsten and manganese components in porous cordierite supports is conventionally known.  
Claim 2, and thus claims 5-8 depending therefrom, further requires that the metal oxide particle has a fixedly attached portion located inside said structure body and a protrusion contiguous with said fixedly attached portion and protruding into said pore.  This is distinct from materials simply residing within the pores of the structure, as in the instant application the metal oxide is quite literally baked into (sintered) the cordierite support material.  
Izumi (US 2017/0274357; which is noted to be one of Applicant’s earlier inventions) teaches a substantially identical feature to the instantly claimed attached portion inside the structure body as well as a protrusion contiguous with said fixedly attached portion and protruding into the pores of the substrate.  However, Izumi only teaches cerium as the oxide component, which is distinct from the instantly claimed manganese and tungsten oxides.  Without resorting to the impermissible use of hindsight reasoning, there is no teaching or suggestion of the prior art to lead one of ordinary skill to either partially or fully replace the cerium oxide of the catalyst of Izumi with oxides of manganese and tungsten in order to arrive at the claimed invention.  For at least this reason, claim 2, and likewise dependent claims 5-8, is/are considered to contain allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732